DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 7-11, 16, and 19-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 9, 10, 21, 26, 29, and 30 of U.S. Patent No. 10,102,609 (Patent ‘609). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the current claims are already included in Patent ‘609. See tables below.
Table I
Current Application 16/930935
US. Patent No. 10,102,609
2, 7, 8, 9, 10, 11, 16, 19, 20, and 21
1, 3, 4, 6, 9, 10, 21, 26, 29, and 30, respectively


Table II

US. Patent No. 10,102,609
2. An apparatus comprising: 

a processor to compute depth values for one or more blocks of pixels using a first number of source interpolators and a second number of destination interpolators in response to a destination of the one or more blocks of pixels having a first format; and 


memory to store depth test results for the one or more blocks of pixels, 
wherein the processor is to read values for the one or more blocks of pixels from the memory and to return a destination value for each of the one or more blocks of pixels in response to the destination having the first format.
1.  An apparatus, comprising: 

a processor to compute depth values for one or more 4x4 blocks of pixels using 16 source interpolators and 8 destination interpolators on an incoming fragment of pixel data if the destination is in min/max format;  and 



a memory to store a depth test result performed on the one or more 4x4 blocks of pixels;  wherein otherwise the processor is to compute depth values for one or more 8x4 blocks of pixels using 16 source interpolators and 16 destination interpolators if the destination is in plane format. 


From the tables above, it would have been obvious to one of ordinary skill in the art to modify the specific numbers of the pixels in pixel blocks, the number of interpolators, and the destination format since all of the limitations of the current claim are already included in Patent ‘609.

For the same reason addressed above, claims 2-4, 6-17, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,748,242 (Patent ‘242). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the current claims are already included in Patent ‘609. See tables below.
Table I:
Current Application 16/930935
US. Patent No. 10,748,242
2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 19
1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16, respectively



Current Application 16/930935
US. Patent No. 10,748,242

2.  An apparatus comprising: 

a processor to compute depth values for one or more blocks of pixels using a first number of source interpolators and a second number of destination interpolators in response to a destination of the one or more blocks of pixels having a first format; and 

memory to store depth test results for the one or more blocks of pixels, wherein the processor is to read values for the one or more blocks of pixels from the memory and to return a destination value for each of the one or more blocks of pixels in response to the destination having the first format.
1.  An apparatus comprising: 

a processor to compute depth values for one or 
more blocks of pixels using a first number of source interpolators and a second number of destination interpolators in response to a destination of the one or more blocks of pixels having a min/max format;  and 

memory to store depth test results for the one or more blocks of pixels, wherein the processor is to read min/max values for the one or more blocks of pixels from the memory and to return a destination value for each of the one or more blocks of pixels in response to the destination having the min/max format, 

wherein the first number of source interpolators is larger than the second number of destination 
interpolators. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 7-16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (US. Patent App. Pub. No. 2015/0178982, “Farrell” hereinafter).
As per claim 2, as shown in Fig. 1, Farrell teaches an apparatus comprising: 
a processor to compute depth values for one or more blocks of pixels (Fig. 3 and 4, ¶ [30-32]) using a first number of source interpolators and a second number of destination interpolators (Fig. 8, step 850, ¶ [53], “…source and destination depth plane equations are interpolated at the four corners of each source data bounding box that was determined at operation 810…” (thus, including interpolators). The first number and second number of interpolators is not clarified, thus, interpreted as any number including one) in response to a destination of the one or more blocks of pixels having a first format (further addressed below, see Fig. 3, step 350, ¶ [37], i.e. min/max format,  “…at operation 350 the minimum and maximum depth values for the lit pixels/samples of the prevailing group are stored in the depth buffer, (either from a prior writing if a destination depth data prevails, or newly written if the prevailing source data is to be an update to the destination”); and 
memory to store depth test results for the one or more blocks of pixels (¶ [28], “…z-data compressor 295 is to write depth data representations to a depth buffer (e.g., provided in depth cache 146) based on a result of the depth test”), wherein the processor is to read values for the one or more blocks of pixels from the memory (¶ [32], i.e. reading the Z0, which can be  and to return a destination value for each of the one or more blocks of pixels in response to the destination having the first format (further addressed below, still in ¶ [32], i.e. returning Z(x,y) based on equation 1). 
As addressed, Farrell does not expressly teach using the number of interpolators and returning a destination value in response to the destination having the first format. However, as recited above, Farrell teaches in ¶ [37], “…at operation 350 the minimum and maximum depth values for the lit pixels/samples of the prevailing group are stored in the depth buffer (either from a prior writing if a destination depth data prevails, or newly written if the prevailing source data is to be an update to the destination”). Thus, the depth buffer is used to store the source data, which is in the min/max format (first format) and is corresponding to the destination data, which can be used for subsequent source data, i.e. the source data and the destination data both have the min/max format as recited above, and according to the equation disclosed in the ¶ [32]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the destination as taught by Farrell to be as first format that can be used for since the destination data format is a corresponding format of the source data. 
As per claim 3, Farrell also teaches wherein the one or more blocks of pixels comprise 4x4 blocks of pixels (¶ [41], “The exemplary 8x8 tile 604 is divided into 4x4 pixels/sample quadrants 604A, 604B, 604C, and 604D”).  
  	As per claim 7, Farrell further teaches wherein the memory comprises a coarse depth buffer (Fig. 1, depth cache 146).   
wherein the memory (i.e. depth cache 146) comprises a bank-annotation buffer (because the claim language does not specify the scope of what bank-annotation buffer is).  
As per claim 9, Farrell does also teach wherein the processor is to summarize an intermediate depth test result for the one or more blocks of pixels (¶ [27], “intermediate-z (IZ) unit 148”).  
As per claim 10, Farrell impliedly teaches wherein the processor is to write reduced precision values (Fig. 8, steps 875, 890, ¶ [55], i.e., distance between source and destination plane at any of the four corners is less than the maximum quantization error) for one or more 8x4 blocks of pixels (¶ [31], sizes are not limited to the source data group) to a coarse depth cache of the memory if any pixel is at clear for one or more of the 8x4 blocks of pixels (at best understood by the examiner as the limitation at clear is not defined to facilitate understanding of the invention). 
As per claim 11, Farrell also impliedly teaches wherein the processor is to write higher precision values (Fig. 8, steps 875-880, ¶ [55], i.e., distance between source and destination plane at any of the four corners is greater than the maximum quantization error) for one or more 8x4 blocks of pixels (addressed in claim 10) to a coarse depth cache of the memory if no pixel is at clear for one or more of the 8x4 blocks of pixels (as addressed in claim 10, limitation at clear is not clarified). 
As per claim 12, Farrell also teaches wherein the processor comprises a graphics processor (¶ [24]).  
As per claim 13, Farrell further teaches wherein the processor comprises one or more processor cores (¶ [26]).  
wherein a single integrated circuit device comprises the processor, the memory, the first number of source interpolators, and the second number of destination interpolators (¶ [26], i.e. inside the graphics core 101).
As per claim 15, Farrell does teach wherein a System On Chip (SOC) device comprises the processor, the memory, the first number of source interpolators, and the second number of destination interpolators (¶ [62]).  
	Claim 16, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 9 as addressed above, is thus rejected under the same rationale.
	Claim 20, which is similar in scope to claim 10 as addressed above, is thus rejected under the same rationale.
Claim 21, which is similar in scope to claim 11 as addressed above, is thus rejected under the same rationale.

Allowable Subject Matter
Claims 4-6, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singly or in combination does not teach or suggest the relationship between the number of source interpolators and the number of destination interpolators as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611